 In theMatter of ARMOUR AND COIIIPANY,A CORPORATION OPERATINGUNDER THE TRADE NAME OF ARMOUR CREAMERIESandDAIRY AND ICECREAM EMPLOYEES,LOCALUNION #783, OF INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,AFFILIATED WITH THE A.F. OF L.Case No: R-it117.-Decided August 15,19-112Investigation and Certification of Representatives:stipulation for certificationupon consent election',111r.J. C.Clark,for the Board.Mr. Paul E. Blanchard,of-Chicago, Ill., for the Company.Mr. Pat_Ansbourj,of Louisville, Ky., for the United.Mr; Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF TILE CASEUpon petition and amended petition duly filed by Dairy and IceCream Employees,Local Union#783, of International Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein called the Union,alleging that a question affecting commercehad arisen concerning the representation of employees of Armour andCompany, operating under the trade name of Armour Creameries,herein called the Company,engaged inNew Albany,Indiana, in thecreamery business,the National Labor'Relations Board provided foran appropriate hearing upon due notice.On July 21, 1942,before ahearing w as held, the Company, the Union,and the Regional Directorfor the Eleventh Region,(Indianapolis, Indiana)entered into a"STIPULATION FOR CERTIFICATION UPON CONSENT ELECTION."Pursuant to the stipulation,an election by secret ballot Was con-ducted'on July 24,1942,under the direction and supervision of theRegional Director,among all production workersin the plant andtruck-drivers,excluding supervisory and clerical employees, to de-termine whether or, not they desired to be represented by the Unionfor the purposes of collective bargaining.On July 27,1942, the43 N L'R B, No. 33.260 ARMOUR AND COMPANY261,Regional Director issued and duly served upon the parties an Election'Report.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director'reportedas follows :Total on eligibility list---------------------------------------.5Total ballots cast-----------------------------------------------------------------------5Total ballots challenged_____________________________________0Total blank ballots-------------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted-------------------------------------5Votes cast for Dairy and Ice Cream Employees,Local Union#783, of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,(A F. of5Votes east against Dairy and Ice Cream Employees,Local Union#783 of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,(A. F. of L) --------0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour and Company, operating under thetrade name of Armour Creameries, New Albany, Indiana, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.'2.All production workers at the plant and truck drivers of the Com-pany, excluding supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.3.Dairy and Ice Cream Employees, Local Union #783, of Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the A. F. of L., has been designatedand selected by a majority of the employees in the unit set forth inparagraph 2 above as their representative for, the purposes of col-lective bargaining and is the exclusive representative of all employeesili'said unit, within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVES'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBYCERTIFIED that Dairy and Ice Cream Employees, LocalUnion #'783, of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated with the A. F. of L., 262DECISIONSOF NATIONALLABOR RELATIONS BOARDhas been designated and.selected by a majority of all production work-ers at the plant and- truck drivers of Armour and Company, operatingunder the trade name of Armour Creameries, New Albany,Indiana,excluding supervisory and clerical employees,as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9_ (a) of the Act, Dairy and Ice Cream Employees, Local Union#783, of International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,affiliated with the A.F. of L., isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.